 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 775 
In the House of Representatives, U. S.,

September 13, 2012
 
RESOLUTION 
Condemning the shooting that killed six innocent people at the Sikh Temple of Wisconsin in Oak Creek, Wisconsin, on August 5, 2012. 
 
 
Whereas on Sunday, August 5, 2012, a shooting took place at the Sikh Temple of Wisconsin in Oak Creek, Wisconsin; 
Whereas as a result of the shooting, six innocent individuals lost their lives while preparing to attend a Sunday morning worship; 
Whereas three individuals were severely injured in the attack; 
Whereas many individuals and members of the Sikh community selflessly sought to aid and protect others above their own safety; and 
Whereas the quick action of law enforcement officials prevented additional losses of life: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the senseless attack at the Sikh Temple of Wisconsin in Oak Creek, Wisconsin, on Sunday, August 5, 2012; 
(2)offers condolences to the families, friends, and loved ones who were killed in the attack and expresses hope for the full recovery of those injured in the attack; 
(3)honors the selfless, dedicated service of— 
(A)the emergency response teams and law enforcement officials who responded to the attack; and 
(B)law enforcement officials who continue to investigate the attack; and 
(4)remains hopeful, as additional details regarding the attack are gathered, that the citizens of this country will come together, united in a shared desire for peace and justice while standing with the Sikh community to grieve the loss of life. 
 
Karen L. Haas,Clerk.
